DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 
	Claims 2-13, 15, 22-61, and 68-71 have been canceled.
	Claims 1, 14, 16-21, 62-67, and 75-78 are pending.
	
Claims 16-21, 62-65, and 75-78 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 19, 2018.

	Claims 1, 14, 66, and 67 are currently under consideration as they read on the elected invention of a multimeric fusion protein and the species of amino acid substitution L234F, and P331S in the Fc region and SEQ ID NO:53.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 14, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Strome et al. (WO 2008/151088) in view of Tsurushita et al. (WO 2014/022592, reference of record) and Oganesyan et al. (Acta Cryst. 2008, D64:700-704, reference on IDS) as evidenced by the high homologous of the amino acid sequences of the Fc regions of human IgG1 and the Fc region of human IgG4 disclosed in FIG-23 in Presta (US 6,737,056) for the reasons of record.

The claims have been amended to recite SEQ ID NO:53 (the elected species).  The specification discloses that SEQ ID NO:53 is the amino acid sequence of the Fc variant from human IgG1 that consists of L234F/L309C/P331S amino acid substitutions (e.g. see Figure 2g).  

Strome et al. teach a serial stradomer comprising two or more associated stradomer monomers, each of the stradomer monomer comprises two or more Fc domain, each Fc domain comprises a hinge, CH2, and CH3 from IgG1 (e.g. see Abstract and [0013] in page 4). Strom et al. teach Fc from human IgG1 having a hinge domain linked to CH2 and CH3 (e.g. see Figure 1) and discloses the amino acid sequence of the human IgG1 Fc region including the hinge-CH2-CH3 (e.g. see Figure 15A). Strome et al. teach that the disulfide bonds form between individual stradomer monomers lead to the formation of serial strdomer; and the disulfide bonds are formed between cysteine residues naturally occurring in the Fc region or cysteine residues incorporated into the Fc domain monomer by site-directed mutagenesis (e.g. see [00116] in page 30).  Strome et al. also teach that the stradomer monomers comprises two or more Fc domain monomers (each contains CH1, CH2, and CH3 from IgG including IgG1 and IgG4 (e.g. see claims 1-19 and [00100] in page 24).  In Figure 10B, Strome et al. discloses a serial stradomer comprising IgG Fc (hinge-CH2-CH3) monomers linked by J chain from IgM antibody (tailpiece) that is fused to the C-terminus of the Fc region (see copy below and [0076]). Note that the serial stradomer does not contain antibody variable region nor a fusion partner.

    PNG
    media_image1.png
    685
    825
    media_image1.png
    Greyscale


	Further, Strome et al. teach that the stradomers can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier and additional other active ingredients including semi-solid carrier (e.g. see pages 54-56). Strome et al. teach that the immune-regulatory properties of IVIG reside in the Fc domain of the IgG molecules, and the Fab fragments of the IVIG are not therapeutic (e.g. see [0008]) in page 2.  Strome et al. teach the multimeric Fc fragments in serial stradomers can replace IVIG (e.g. see [0092]).

Furthermore, Strome et al. teach that the Fc domains can be mutated into Fc variants with improved properties, such as enhanced binding to FcγR (e.g. see col. 28). 

The reference teachings differ from the instant invention by not describing amino acid substitutions L309C, L234F and P331S in the Fc region.

Tsurushita et al. teach fusion protein comprising IgG CH2 and CH3 region (Fc) multimerized via cysteine mutation in position L309C in the Fc region and a human µ tailpiece at the C-terminus (e.g. see Fig. 7 copied below,  [0016]  in page 6, and [0090] in page 22, and SEQ ID NO:16 in [0147] in page 40). 


    PNG
    media_image2.png
    477
    507
    media_image2.png
    Greyscale

Tsurushita et al. teach that selection of isotypes of IgG depends on the desired properties, and IgG4 may be desirable for an Fc region with weaker or no effector functions (CDC, ADCC or opsonization) in situation where inhibition of a receptor-ligand interaction is required (e.g. see [0093] in page 23). In the examples, Tsurushita et al. teach that amino acid substitution L309C in the Fc region promotes multimer formation (e.g. see [0170]).

	Indeed, modifications of L234F and P331S in the Fc region of IgG to eliminate the effector functions were well-known in the art at the time the instant invention was filed. For example, Oganesyan et al. teach that effector functions such as complement-dependent cytotoxicity (CDC) are triggered by the binding of various effector molecules to the Fc portion of IgG molecules (see Introduction in page 700).  While efficient effector functions are important for the efficacy of various therapeutic antibodies, elimination of antibody effector functions can decrease IgG-mediated toxicity events and triple mutation L234F/L235E/P331S in the Fc region of IgG1 causes a profound decrease in their binding to human C1q (e.g. see Oganesyan et al. in page 700 and Results and discussion in pages 703-704).  

Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the claimed invention is useful as a replacement for IVIG therapy in the treatment of immune disorders.  Applicant argues that Fc multimers without mutations may not be suitable for such use due to unwanted side effects but wild type IgG4 Fc multimers produces very low levels of unwanted side effect but with reduced potency as compared to IgG1 Fc multimer.  Applicant asserts that the specification discloses key amino acid residues in IgG1 and IgG4 Fc region that regulate macrophage phagocytosis, cytokine release, C1q binding and platelet activation and produced cross-over mutations that would retain potency with reduced unwanted side effects as shown in, e.g. page 19 of the specification, Example 15, or Table 17.  Figure 7 shows the potency of wild type IgG4 c multimer is significantly higher than IVIG.  Applicant asserts that the improved multimers have better efficacy and safety.  Applicant further argues none of the references teaches L234F/L309C/P331S substitutions.  Applicant asserts Oganesyan does not teach or suggest one less mutation be made much less the specific mutations recited.  Applicant states:

	
    PNG
    media_image3.png
    162
    577
    media_image3.png
    Greyscale


	Applicant asserts there is no motivation to combine Strome and Tsurushita to form multimers since Strome already teach multimers. As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	In response to applicant's arguments relying upon the teachings of the specification and that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).      

	Here, every elements of the claims are disclosed in the prior art. For example, as applicant admits that both Strome and Tsurushita teach Fc multimers.  Strome further teaches that the Fc multimers can be mutated in the Fc region for altered effector functions.  Tsurushita teaches that L309C substitution in the Fc region of the multimer with a human µ tailpiece at the C-terminus can promote multimer formation.  Tsurushita further teach that selection of isotypes of IgG depends on the desired properties, and IgG4 may be desirable for an Fc region with weaker or no effector functions (CDC, ADCC or opsonization) in situation where inhibition of a receptor-ligand interaction is required (e.g. see [0093] in page 23). Oganesyan et al. teach that effector functions such as complement-dependent cytotoxicity (CDC) are triggered by the binding of various effector molecules to the Fc portion of IgG molecules (see Introduction in page 700).  While efficient effector functions are important for the efficacy of various therapeutic antibodies, elimination of antibody effector functions can decrease IgG-mediated toxicity events and triple mutation L234F/L235E/P331S in the Fc region of IgG1 causes a profound decrease in their binding to human C1q (e.g. see Oganesyan et al. in page 700 and Results and discussion in pages 703-704).  

Here, combining the known elements in each of the references by known methods of making point mutations in the Fc region with no change in their respective functions would have yielded predictable results of a human IgG1 Fc multimers with the same mutations as recited in the instant claims.  One of ordinary skill in the art would have been capable of applying the know method of making point mutations in the Fc region as disclosed in Oganesyan et al. to the Fc multimers in Strome and Tsurushita to reduce the unwanted side effects associated with Fc effector functions.  The substitution of strodomers in Strome with the Fc multimers disclosed in Tsurushita would have been well within the ordinary skill of an artisan for the predictable results of an Fc multimer that could mimic IVIG for therapeutic or diagnostic purpose.  Note that express suggestion to substitute one equivalent for another need not be present to render such substitution obvious. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007).

	Furthermore, given that the reduced effector function is in no way dependent on L235E substitution, one of ordinary skill in the art would also be able to make one less mutation among L234F/L235E/P331S, e.g. by not mutating L235E, to reduce the amount of work or to preserve the naturally occurring amino acid residues, e.g. L235 for less side effect associated with mutation.

	As such, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644